DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, 14-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, 16, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a vehicle sink alert method for a vehicle in a surroundings, the vehicle having a plurality of wheels, the vehicle sink alert method comprising: predicting whether a vehicle sink event is expected comprises: forming a multi-dimensional data model comprising positive sink data points where a historical vehicle sink event has occurred and negative sink data points where a historical vehicle sink event has not occurred; generating a current vehicle data point using the calculated wheel sink depth, the calculated field conditions, the monitored vehicle location and the historical vehicle sink data; determining whether the current vehicle data point is inside a positive sink region formed by the positive sink data points or outside the positive sink region; and predicting a vehicle sink event is expected if the current vehicle data point is inside the positive sink region.
Dependent claims 2-4, 7-9, 11-12, 14-15, 17-18 and 20 are also allowed because of their dependency to the allowed base claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818